Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Review Board is allowed. Respondent Timothy Robert McAvoy is suspended from the practice of law for 2 years and until he submits proof to the Administrator that he has made restitution to the satisfaction of Donald W. Hartwig, Daniel Howe, Betty Ann Toosley, and Mary Ann Overton Payne. Suspension effective immediately. Respondent Timothy Robert McAvoy shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.